DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 4, 13, 14, 16, 20, and 22 have been canceled. Claims 1, 3, 5-12, 15, 17-19, 21, and 23-27 are present for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-12, 15, 17-19, 21, and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it recites, inter alia, “wherein respective ones of the plurality of polygons are associated with a precision value that indicates an extent to which the respective ones of the plurality of polygons in the first mesh representation match the object”, “removing, from the first mesh representation, polygons of the plurality of polygons that are associated with precision values that have not been modified from an initial precision value”, and “modifying the precision value associated with ones of the plurality of polygons”. (Emphasis added.) It is not clear how the “precision value” associated with “respective ones of the plurality of polygons”, “precision values” that “polygons of the plurality of polygons” associated with, “the precision value associated with ones of the plurality of polygons”, and “initial precision value” are related to each other. In addition, claim 1 further recites “respective ones of the polygons comprising at least three vertices and at least three edges”, “respective ones of the plurality of polygons are associated with a precision value”, “removing, from the first mesh representation, polygons of the plurality of polygons that are associated with precision values that have not been modified from an initial precision value”, “ones of the plurality of polygons responsive to repeatedly adjusting the ones of the plurality of polygons to match a surface of the object”. (Emphasis added.) It is not clear how these “polygons” are related to each other. It is also not clear how many times “adjusting the ones of the plurality of polygons” is performed as “repeatedly”. Claim 1 also recites “match the object” and “match a surface of the object”. It is not clear whether these two “match” are the same as or different from each other.
Claims 3 and 5-12 depend from claim 1 but fail to cure all the deficiencies of claim 1. Claims 15 and 27 recite similar limitations discussed above with respect to claim 1. Claims 17-19, 21, and 24-26 depend from claim 15 but fail to cure all the deficiencies of claim 15.
In addition, claim 3 recites “the first set of the plurality of polygons” in line 10. There is insufficient antecedent basis for this limitation in the claim. Claim 3 also recites “a surface of the object”. It is not clear whether the “surface of the object” recited in 
Claim 17 recites similar limitations of claim 3 discussed above.
Claim 5 recites “identifying a border in the first mesh representation between the vertices of the plurality of polygons whose precision values have not been modified from the initial precision value and the vertices of the plurality of polygons whose precision values have been modified from the initial precision value”. (Emphasis added.) However, claim 1, from which claim 5 depends, recites “removing, from the first mesh representation, polygons of the plurality of polygons that are associated with precision values that have not been modified from an initial precision value”. It is not clear whether the plurality of polygons whose precision values have not been modified from the initial precision value recited in claim 5 are the same or different than polygons of the plurality of polygons recited in claim 1. The examiner also suggests to amend claim 5 to use different terms on the two “plurality of polygons” to avoid confusion.
Claim 19 recites similar limitations of claim 5 discussed above.
Claim 7 recites “the border comprises a contiguously connected series of edges through vertices of the plurality of polygons”. It is not clear what “plurality of polygons” are referred to in view of claims 1 and 5. Also it is not clear whether “vertices” recited in claim 7 are the same as or different than the vertices recited in claims 1 and/or 5.
Claim 21 recites similar limitations of claim 7 discussed above.

Claim 9 recites “a plurality of vertices on the border”. It is not clear whether the “plurality of vertices” are the same as or different than the vertices recited in claims 1 or 5.
Claim 23 recites similar limitations of claim 9 discussed above.
Claim 11 recites “each edge of the series of edges has one vertex whose precision value has been modified and one vertex whose precision value has not been modified”. However, claims 1 and 5, from which claim 11 depends, both recite the “precision value” is associated with a polygon instead of a vertex. Because it is possible for a vertex being on multiple polygons, its precision value is undefined.
Claim 25 recites similar limitations of claim 11 discussed above.
Claim 12 recites “repeatedly examining each respective edge of the plurality of polygons to identify border edges, wherein the border edges have one vertex whose precision value has been modified and one vertex whose precision value has not been modified”. However, claims 1 and 5, from which claim 11 depends, both recite the “precision value” is associated with a polygon instead of a vertex. Because it is possible for a vertex being on multiple polygons, its precision value is undefined. Moreover, it is not clear how many times “examining each respective edge” is performed as “repeatedly”.
Claim 26 recites similar limitations of claim 12 discussed above.

Allowable Subject Matter
Claim 1, 3, 5-12, 15, 17-19, 21, and 23-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the closest prior art references the examiner could find are Turk (Turk et al., Zippered Polygon Meshes from Range Images) and US Patent Publication No. 2003/0091227 A1 to Chang et al., which disclose A method of creating a three-dimensional mesh representation of an object (Turk, Abstract, 1st para., disclosing combining a collection of range images into a single polygonal mesh that completely describes an object to the extent that it is visible from the outside), the method comprising: generating a first mesh representation of the object, the first mesh representation comprising a plurality of polygons, respective ones of the polygons comprising at least three vertices and at least three edges (Turk, p. 3, col. 1, Sec. 3.3, 1st para., disclosing using a mesh of triangles to represent the range image data, 2nd para., disclosing building a mesh by creating triangles from four points of a range image data; Chang, para. [0062], disclosing using a marching cubes technique to reconstruct the surface of the object, then constructing a mesh of polygons (e.g., triangles) that correspond to portions of the surface of the object), wherein respective ones of the plurality of polygons are associated with a precision value that indicates an extent to which the respective ones of the plurality of polygons in the first mesh representation match the object (Chang, para. [0063], disclosing ;  and adjusting the first mesh representation of the object to create a second mesh representation of the object by removing, from the first mesh representation, polygons of the plurality of polygons (Turk, p. 5, col. 2, Sec. 5.3, disclosing removing small triangles, if any of a triangle’s altitudes fall below a user-specified threshold, deleting one of the triangle’s vertices and all the triangles that shared this vertex, Chang, para. [0063], disclosing changing the location of vertices and add or remove polygons to improve the accuracy or appearance of the polygon mesh, indicating the accuracy of the polygon mesh can correspond to a precision value that indicates an extent to which the polygons in the mesh match the object), wherein generating the first mesh representation of the object comprises modifying the precision value associated with ones of the plurality of polygons responsive to adjusting the ones of the plurality of polygons to match a surface of the object (Chang, para. [0063], disclosing changing the location of vertices and add or remove polygons to improve the accuracy or appearance of the polygon mesh, indicating the accuracy of the polygon mesh can correspond to a precision value that indicates an extent to which the polygons in the mesh match the object). 
However, Turk, Chang, or any other prior art references on the record, does not disclose polygons of the plurality of polygons that are associated with precision values that have not been modified from an initial precision value, modifying the precision value associated with ones of the plurality of polygons responsive to repeatedly adjusting the ones of the plurality of polygons to match a surface of the object.
Claims 3 and 5-12 depend from claim 1 with respective additional limitations. Claims 15 and 27 respective recite similar limitations discussed above with respect to claim 1. Claims 17-19, 21, and 23-26 depend from claim 15 with respective additional limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA DU whose telephone number is (571)270-5646.  The examiner can normally be reached on Monday - Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HAIXIA DU/Primary Examiner, Art Unit 2699